Case 8:19-cv-03161-TPB-AAS Document 1 Filed 12/26/19 Page 1 of 8 PageID 1




                             UNITED STATES DISTRICT COURT
                              MIDDLE DISTRICT OF FLORIDA
                                    TAMPA DIVISION


                 MICHAEL ARNAO                            Case No.:

                           Plaintiff,

                              v.

    TEAM MANAGEMENT OF PASCO, INC.

                      Defendant.


                 - COMPLAINT AND DEMAND FOR JURY TRIAL -

         Plaintiff MICHAEL ARNAO by and through the undersigned counsel, hereby

 files this Complaint against the above-named Defendant, TEAM MANAGEMENT

 OF PASCO, INC.

                                        NATURE OF THE CASE

    1.      This is an action brought by Plaintiff MICHAEL ARNAO, (hereafter

            “Plaintiff”)      against      his   former   employer,   Defendant   TEAM

            MANAGEMENT OF PASCO, INC. (hereafter referred to as “Defendant”)

            for violations of the Fair Labor Standards Act of 1938, 29 U.S.C. § 201,

            et seq. (“FLSA”), and unpaid wages.

    2.      During the term of Plaintiff’s employment for Defendant, Plaintiff

            performed work for Defendant in excess of forty hours in a workweek for

            which he was not compensated at one-and-a-half times his regular rate
Case 8:19-cv-03161-TPB-AAS Document 1 Filed 12/26/19 Page 2 of 8 PageID 2




          of pay. Plaintiff performed duties prior and subsequent to his scheduled

          shift but was not fully compensated for that time.

    3.    Consequently, Defendant was not fully compensating all hours,

          including those in excess of forty (40) hours in a workweek as required

          by the FLSA.

                            JURISDICTION AND VENUE

    4.    This Court has subject matter jurisdiction conferred by 29 U.S.C. §

          216(b) and 28 U.S.C. § 1331.

    5.    Venue is proper in the Tampa Division of the Middle District of Florida

          under Local Rule 1.02 of the Local Rules of the Middle District of Florida.

          Pasco County has the greatest nexus with the cause because it is the

          place where Defendant conducted business.

                                          PARTIES

    6.    Plaintiff, MICHAEL ARNAO, a resident of Pasco County, was a former

          employee of Defendant who worked at TEAM MANAGEMENT OF

          PASCO, INC.

    7.    Plaintiff, MICHAEL ARNAO, is an employee as defined by the laws

          under which this action is brought.

    8.    Defendant TEAM MANAGEMENT OF PASCO, INC. is an employer as

          defined by the laws under which this action is brought.

    9.    Defendant TEAM MANAGEMENT OF PASCO, INC. operates a

          commercial landscaping and maintenance company that provides




                                                                         Page 2 of 8
Case 8:19-cv-03161-TPB-AAS Document 1 Filed 12/26/19 Page 3 of 8 PageID 3




          services such as lawn care, fertilization, irrigation, pest control, and

          storm damage clean up.

    10.   Defendant TEAM MANAGEMENT OF PASCO, INC. is a corporation

          organized and existing under and by virtue of the laws of Florida.

                                        COVERAGE

    11.   Defendant TEAM MANAGEMENT OF PASCO, INC. is an enterprise

          engaged in commerce or in the production of goods for commerce,

          covered by the FLSA, and as defined by 29 U.S.C. § 203.

    12.   Defendant TEAM MANAGEMENT OF PASCO, INC. is engaged in

          commerce as defined by 29 U.S.C. § 203, inter alia, by accepting

          payment from its customers through the use of credit cards, wire

          transfers and/or checks from banks located outside the state of Florida,

          and by purchasing (and or/renting) materials and/or equipment,

          pesticides, insecticides, fertilizer, plants, grass, sod, and a plethora of

          other items, each manufactured across state lines, for the purpose of

          providing commercial maintenance services.

    13.   Defendant also hosts one or more websites viewed by potential

          customers across state lines, and sends faxes, emails, and other

          communications across state lines.

    14.   Upon information and belief, Defendant’s annual gross volume of sales

          exceeded $500,000/year at all relevant times.




                                                                         Page 3 of 8
Case 8:19-cv-03161-TPB-AAS Document 1 Filed 12/26/19 Page 4 of 8 PageID 4




    15.   Defendant TEAM MANAGEMENT OF PASCO, INC. is an employer

          within the definition of the FLSA, 29 U.S.C. § 203.

    16.   During the term of his employment, Plaintiff MICHAEL ARNAO was

          engaged in commerce and was therefore subject to the individual

          coverage of the FLSA. 29 U.S.C. § 206.

    17.   The services performed by Plaintiff were essential, necessary, and an

          integral part of the business conducted by Defendant.

    18.   Plaintiff was a covered employee for purposes of the FLSA pursuant to

          29 U.S.C. § § 207 and 206.

                                   FACTUAL BACKGROUND

    19.   Plaintiff MICHAEL ARNAO was employed by Defendant TEAM

          MANAGEMENT OF PASCO, INC. from June 2018 to December 2019.

    20.   Plaintiff held a crew member position at the time of separation.

    21.   Plaintiff’s duties included maintenance and landscaping.

    22.   Plaintiff was an hourly employee.

    23.   Plaintiff’s last hourly rate was $14.75 per hour.

    24.   During his employment with Defendant, Plaintiff was classified as non-

          exempt.

    25.   Plaintiff did not satisfy any of the requirements for overtime exemptions

          set forth in the FLSA.

    26.   Plaintiff performed duties (such as loading/unloading and sharpening)

          prior and subsequent to his scheduled shift but was not fully




                                                                        Page 4 of 8
Case 8:19-cv-03161-TPB-AAS Document 1 Filed 12/26/19 Page 5 of 8 PageID 5




          compensated for the time he performed those duties. Additionally,

          Plaintiff was required to arrive at the shop earlier than the scheduled

          shift.

    27.   At times, Plaintiff worked in excess of forty (40) hours in a workweek and

          was not compensated at the statutory rate of one-and-one-half times his

          regular rate of pay.

    28.   Regarding the duties performed by Plaintiff prior and subsequent to his

          scheduled shift, it is estimated that Plaintiff was not paid for 2.5 hours a

          week, during 75 weeks.

    29.   Defendant TEAM MANAGEMENT OF PASCO, INC. was aware that

          Plaintiff was working in excess of forty (40) hours per week without

          proper compensation but did not cure the ongoing FLSA violations.

    30.   Defendant’s actions were willful and/or showed reckless disregard as to

          whether its conduct was prohibited by the FLSA.

    31.   Plaintiff’s time and payroll records (including the hours worked in each

          workweek) should be in Defendant’s custody and control, pursuant to 29

          C.F.R. § 516. However, the accuracy, completeness, and sufficiency of

          such records is at issue because preliminary and postliminary time was

          usually not included in the time sheets completed by Plaintiff’s

          supervisor.




                                                                          Page 5 of 8
Case 8:19-cv-03161-TPB-AAS Document 1 Filed 12/26/19 Page 6 of 8 PageID 6




                                COUNT I
           RECOVERY OF OVERTIME COMPENSATION UNDER THE FLSA

    32.   Plaintiff MICHAEL ARNAO re-alleges and incorporates the allegations

          contained in Paragraphs 1 through 31 above.

    33.   Defendant TEAM MANAGEMENT OF PASCO, INC. failed to pay

          Plaintiff properly for all hours worked in excess of forty (40) hours in a

          workweek in compliance with the FLSA.

    34.   Plaintiff is entitled to be paid time-and-one-half his regular rate of pay for

          each hour worked in excess of forty (40) in a workweek.

    35.   As a result of Defendant’s willful violation of the FLSA, Plaintiff MICHAEL

          ARNAO is entitled to damages, liquidated damages, attorney’s fees, and

          costs.

                                  COUNT II
                   UNPAID WAGES UNDER FLORIDA COMMON LAW

    36.   Plaintiff MICHAEL ARNAO re-alleges and incorporates the allegations

          contained in Paragraphs 1 through 31 above.

    37.   During the period of his employment, Plaintiff MICHAEL ARNAO

          performed work for Defendant TEAM MANAGEMENT OF PASCO, INC.

          and Defendant agreed to compensate Plaintiff for all hours worked.

    38.   Defendant TEAM MANAGEMENT OF PASCO, INC. failed and refused

          to compensate Plaintiff all wages owed by not fully copensating for

          preliminary and postliminary time.




                                                                            Page 6 of 8
Case 8:19-cv-03161-TPB-AAS Document 1 Filed 12/26/19 Page 7 of 8 PageID 7




    39.      As a result of the foregoing, Plaintiff MICHAEL ARNAO has suffered

             damages and has incurred in attorneys’ fees and costs.

    40.      Pursuant to Section 448.08, Florida Statutes, Plaintiff is entitled to

             reasonable attorneys’ fees and costs incurred in the prosecution of his

             unpaid wages claim.

                                      PRAYER FOR RELIEF


          WHEREFORE, Plaintiff MICHAEL ARNAO respectfully requests judgment

 against Defendant TEAM MANAGEMENT OF PASCO, INC., and the following

 damages:

          a. Unpaid overtime compensation pursuant to 29 U.S.C. § 216(b);

          b. Liquidated damages in an amount equal to the overtime compensation

             owed in accordance with 29 U.S.C. § 216(b);

          c. Pre-judgment interest;

          d. Attorneys’ fees and costs as provided by 29 U.S.C. § 216(b);

          e. Plaintiff’s unpaid wages pursuant to Florida Common Law;

          f. Attorneys’ fees and costs as provided by Section 448.08, Fla. Stat.;

          g. Such further relief as the Court deems just and appropriate.

                                 DEMAND FOR JURY TRIAL

    41.      Plaintiff requests a jury trial to the extent authorized by law.




                                                                                Page 7 of 8
Case 8:19-cv-03161-TPB-AAS Document 1 Filed 12/26/19 Page 8 of 8 PageID 8




    Dated: December 26, 2019.             Respectfully submitted,


                                          CYNTHIA GONZALEZ P.A.
                                          1936 W MLK Blvd.
                                          Suite 206
                                          Tampa, Florida 33607
                                          Telephone: 813.333.1322
                                          Toll free: 888.WagesDue
                                          Fax: 866.593.6771
                                           WagesDue.com

                                          s/ Cynthia Gonzalez
                                          Cynthia M. Gonzalez
                                          Florida Bar No. 53052
                                          Attorney for Plaintiff
                                          cynthia@wagesdue.com




                                                                Page 8 of 8
